IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                           )
                                             )
               v.                            )              ID # 0902010151
                                             )
PETER T. KOSTYSHYN,                          )
                                             )
                    Defendant.               )

                                         ORDER

          AND NOW TO WIT, this 2nd day of July, 2015, the Court having duly

considered Defendant’s “Motion for Emergency Injunction to Stop All Kostyshyn

Sheriff Sales, to Hold Evidentiary Hearings for All Open, Transferred Cases to

Any Court for Deception by Plaintiffs, by [Delaware] Deputy Attorney Generals,

etc.;” 1 IT APPEARS THAT:

          1.       This case (0902010151) was an appeal from Kostyshyn’s criminal

conviction in the Court of Common Pleas. This Court dismissed Kostyshyn’s

appeal on February 10, 2011, and the case was closed because Kostyshyn failed to

pay the required filing fee or, alternatively, to file an application to proceed in

forma pauperis. 2

          2. Kostyshyn then filed a petition for an extraordinary writ in the Delaware

Supreme Court seeking a “writ of mandamus directing the Superior Court to

1
    D.I. 73.
2
    D.I. 13, 17.
reopen the criminal proceedings in No. 0902010151.” 3 The Delaware Supreme

Court denied Kostyshyn’s petition and held that Kostyshyn’s sole remedy was to

seek postconviction relief in the Court of Common Pleas.4

       3.      Ignoring the Delaware Supreme Court’s ruling, Kostyshyn has

relentlessly filed wholly meritless letters 5 and motions 6 in the Superior Court

seeking a variety of forms of relief in connection with case number 0902010151.

Kostyshyn’s filings are legally frivolous and an abuse of judicial process.

Defendant is enjoined from filing any future claims concerning case number

0902010151 without first seeking leave of the Court. 7


3
  In re Kostyshyn, 2011 WL 2696357 (Del. 2011).
4
  Id. ¶¶ 2–3. See also Kostyshyn v. State, 2013 WL 434197 (Del. 2013) (dismissing appeal for
lack of jurisdiction because “[t]he Superior Court has issued no arguably appealable order in that
case within the year preceding Kostyshyn’s notice of appeal in this matter.”).
5
  See D.I. 26, 29, 30, 31, 32, 33, 34, 35, 39, 40, 41, 42, 43, 44, 46, 47, 60, 62, 65, 66, 68, 69. For
example, Kostyshyn filed a letter on July 10, 2013, “requesting docket and any open/closed
criminal and/or civil and/or tax lien filings on Kostyshyns.” D.I 34. On January 24, 2014,
Kostyshyn filed a letter, “requesting all dockets open and closed in all cases, R61 forms and
rules, contents of all open cases, and the courts closings for the year.” D.I. 40.
6
  See e.g., D.I. 23, 36, 37, 38, 42, 45, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 61, 64, 67, 70,
71,72, 73. For example, on March 7, 2014, Kostyshyn filed a “Motion to Compel State of
Delaware Attorney General to Give All Records and Emails in All Criminal Matters.” D.I. 45.
On March 14, 2014, Kostyshyn filed a “Motion to Compel DOJ to Send All Copies of All
Emails, all Records Held by Any State Department Office.” D.I. 55.
7
  See 10 Del. C. § 8803(e). Finding that “Kostyshyn’s excessive, frivolous filings are abusive
and have placed an undue burden on the court system,” the Delaware Supreme Court explicitly
stated:

       We reiterate that the Clerk of this Court is directed not to docket any future
       original pro se filings (writs or notices of appeal) from Kostyshyn relating to any
       of his existing criminal cases unless those filings are accompanied by the required
       Supreme Court filing fee or a properly notarized, fully compliant motion to
       proceed in forma pauperis.”

In re Kostyshyn, 74 A.3d 654, ¶ 3 (Del. 2013), reargument denied (Sept. 11, 2013).
                                                   2
      WHEREFORE, IT IS HEREBY ORDERED THAT the Defendant’s

“Motion for Emergency Injunction to Stop All Kostyshyn Sheriff Sales, to Hold

Evidentiary Hearings for All Open, Transferred Cases to Any Court for Deception

by Plaintiffs, by [Delaware] Deputy Attorney Generals, etc.” is DENIED.



                                           ______________________________
                                           Jan R. Jurden, President Judge


cc:   Prothonotary—Original




                                       3